Exhibit 10.9

Name:

[•]

Number of Shares of Stock Subject to the Stock Option:

[•]

Price Per Share:

[•]

Date of Grant:

[•]

Vesting Commencement Date:

[•]

 

 

Skyline Champion Corporation
2018 Equity Incentive Plan

[•] Grant

 

Non-statutory Stock Option Agreement (Employees)

 

This agreement (this “Agreement”) evidences a stock option granted by Skyline
Champion Corporation (the “Company”) to the undersigned (the “Participant”)
pursuant to the Company’s 2018 Equity Incentive Plan (as amended from time to
time, the “Plan”), which is incorporated herein by reference. Except as
otherwise defined herein, all capitalized terms used herein shall have the same
meaning as provided in the Plan.

 

1.Grant of Stock Option.  On the date of grant set forth above (the “Date of
Grant”), the Company hereby grants to the Participant an option (the “Stock
Option”) to purchase, on the terms provided herein and in the Plan, up to the
number of shares of Stock set forth above (each, a “Share”, and collectively,
the “Shares”) at the exercise price per Share set forth above, in each case
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code).  The Participant is an employee of the Company and/or of one or
more subsidiaries of the Company with respect to which the Company has a
“controlling interest” as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

 

2.Vesting; Method of Exercise; Treatment of the Stock Option upon Cessation of
Employment.  

 

(a)

Vesting.  Unless earlier terminated, forfeited, relinquished or expired, the
Stock Option shall vest as follows, subject to the Participant remaining in
continuous Employment from the Date of Grant through the applicable vesting
date.

(i)Except as provided in Section 2(a)(ii) or (iii) below, the Stock Option shall
vest as to one-third (1/3) of the Shares on each of the first, second, and third
anniversaries of the Vesting Commencement Date, with the number of Shares that
vest on any such date, other than the final vesting date, being rounded down to
the nearest whole Share.  

1

 

--------------------------------------------------------------------------------

 

(ii)In the event the Company terminates the Participant’s Employment without
Cause or the Participant resigns for Good Reason (as defined below), the next
one-third (1/3) of the Shares that would have vested had the Participant
remained in Employment shall vest upon the cessation of the Participant’s
Employment, with the number of Shares that vest on any such date, other than the
final vesting date, being rounded down to the nearest whole Share.  “Good
Reason” shall have the same meaning as set forth in the Participant’s
employment, severance-benefit or other similar agreement with the Company or a
subsidiary that contains a definition of “Good Reason.” The Good Reason-related
provisions of this Agreement shall cease to apply in the event that the
agreement identified in the immediately preceding sentence ceases to be in
effect.

(iii)In the event the Participant’s Employment is terminated due to death or
Disability, any unvested portion of the Stock Option that remains outstanding
shall automatically vest upon the cessation of the Participant’s Employment.

 

(b)

Exercise of the Stock Option.  No portion of the Stock Option may be exercised
until it vests.  Each election to exercise the Stock Option must comply with
such rules as the Administrator prescribes from time to time and must be
accompanied by payment in full of the exercise price in one or more of the forms
described in Section 6(b)(3) of the Plan.  For the avoidance of doubt, the
Participant may pay the exercise price through the withholding of unrestricted
shares of Stock that would have otherwise been deliverable upon exercise of the
Stock Option, such shares having a Fair Market Value equal to the exercise
price.  In the event that the Stock Option is exercised by a person other than
the Participant, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of the person to
exercise the Stock Option and compliance with applicable securities laws.  The
latest date on which the Stock Option or any portion thereof may be exercised
will be the tenth (10th) anniversary of the Date of Grant (the “Final Exercise
Date”).  Any portion of the Stock Option that remains outstanding and has not
been exercised by the Final Exercise Date will thereupon immediately
terminate.  

 

(c)

Treatment of the Stock Option upon Cessation of Employment.  Notwithstanding the
provisions of Section 6(a)(4) of the Plan, if the Participant’s Employment
ceases, the Stock Option, to the extent not already vested, will be immediately
forfeited, and any portion of the Stock Option that is then outstanding will be
treated as follows:

(i)Subject to clauses (ii), (iii) and (iv) below or as otherwise determined by
the Administrator in connection with the final

2

--------------------------------------------------------------------------------

 

sentence of this Section 2(c), the Stock Option to the extent vested immediately
prior to the cessation of the Participant’s Employment will remain exercisable
until the earlier of (A) the 90th day following the date of such cessation of
Employment, or (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 2(c)(i), will thereupon immediately
terminate.

(ii)Subject to clauses (iii) and (iv) below and Section 2(a)(ii) of this
Agreement or as otherwise determined by the Administrator in connection with the
final sentence of this Section 2(c), the Stock Option, to the extent vested as
of the cessation of the Participant’s Employment by the Company without Cause or
by the Participant for Good Reason, the Stock Option will remain exercisable
until the earlier of (A) the 180th day following the date of such cessation of
Employment, or (B) the Final Exercise Date, and except to the extent previously
exercised as permitted by this Section 2(c)(ii), will thereupon immediately
terminate.

(iii)Subject to Section 2(a)(iii) of this Agreement or as otherwise determined
by the Administrator in connection with the final sentence of this Section 2(c),
the Stock Option, to the extent vested as of the cessation of the Participant’s
Employment due to death or Disability, will remain exercisable until the earlier
of (A) the first anniversary of the Participant’s death or Disability or (B) the
Final Exercise Date, and except to the extent previously exercised as permitted
by this Section 2(c)(iii) will thereupon immediately terminate.

(iv)The Stock Option (whether or not vested or exercisable) will terminate and
be forfeited immediately prior to the cessation of Participant’s Employment if
the Participant is terminated by the Company for Cause.

For the avoidance of doubt, the Administrator shall have discretion to determine
vesting treatment of any then-unvested portion of the Stock Option in the event
the Participant’s Employment terminates due to retirement.

3.Restrictive Covenants.  The Participant acknowledges and agrees that he or she
shall be bound by the Covenants Regarding Competition, Solicitation and
Confidentiality set forth in Exhibit A attached hereto.  

4.Forfeiture; Recovery of Compensation.  By accepting the Stock Option the
Participant expressly acknowledges and agrees that his or her rights (and those
of any permitted transferee) under the Stock Option or to any Stock acquired
under the Stock Option or any proceeds from the disposition thereof, are subject
to Section 6(a)(5) of the

3

--------------------------------------------------------------------------------

 

Plan (including any successor provision).  Nothing in the preceding sentence
shall be construed as limiting the general application of Section 8 of this
Agreement.

5.Transfer of Stock Option.  The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

6.Certain Tax Matters.  The Participant expressly acknowledges and agrees that
the Participant’s rights hereunder, including the right to be issued the Shares
(or any portion thereof) upon exercise of the Stock Option, are subject to the
Participant’s promptly paying, or in respect of any later requirement of
withholding being liable promptly to pay at such time as such withholdings are
due, to the Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) all taxes required to be withheld, if any.  No
Shares will be transferred pursuant to the exercise of the Stock Option unless
and until the person exercising the Stock Option has remitted to the Company an
amount in cash sufficient to satisfy any federal, state, or local requirements
with respect to tax withholdings then due and has committed (and by exercising
the Stock Option such person shall be deemed to have committed) to pay in cash
all tax withholdings required at any later time in respect of the transfer of
such Shares, or has made other arrangements satisfactory to the Administrator
with respect to such taxes.  For the avoidance of doubt, the Participant may pay
any taxes contemplated by this Section 6 consistent with the method for paying
such taxes as described in the last sentence of Section 6(a)(6) of the
Plan.  The Participant also authorizes the Company and its subsidiaries to
withhold such amounts from any amounts otherwise owed to the Participant, but
nothing in this sentence shall be construed as relieving the Participant (or any
permitted transferee) of any liability for satisfying his or her obligations
under the preceding provisions of this Section 6.

7.Effect on Employment.  Neither the grant of the Stock Option, nor the issuance
of Shares upon exercise of the Stock Option, will give the Participant any right
to be retained in the employ or service of the Company or any of its
subsidiaries, affect any right of the Company or any of its subsidiaries to
discharge or discipline the Participant at any time, or affect any right of the
Participant to terminate his or her Employment at any time.

8.Acknowledgments.  By accepting the Stock Option, the Participant agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan.  In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan will control.  The
Participant further acknowledges and agrees that (i) the signature to this
Agreement on behalf of the Company is an electronic signature that will be
treated as an original signature for all purposes hereunder and (ii) such
electronic signature will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

9.Stock Ownership and Holding Guidelines.  The Stock Option and any Shares
delivered under the Stock Option are subject to any stock ownership and holding
guidelines as may be adopted by the Company and are in effect from time to time
(the “Guidelines”).  By accepting or being deemed to have accepted the Stock
Option, the

4

--------------------------------------------------------------------------------

 

Participant acknowledges and agrees to comply with the terms and conditions of
the Guidelines.

[Signature page follows.]

 




5

--------------------------------------------------------------------------------

 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

   SKYLINE CHAMPION CORPORATION

By: __________________________

Name: Mark Yost

Title: CEO

Agreed and Accepted:

By_______________________________

    

 

 

6

--------------------------------------------------------------------------------

 

 

 

 

 

 

EXHIBIT A

 

Covenants Regarding Competition, Solicitation and Confidentiality

Restricted Activities. The Participant agrees that some restrictions on his or
her activities during and after his or her Employment are necessary to protect
the goodwill, Confidential Information and other legitimate interests of the
Company and its Affiliates.

 

1. Non-compete, Non-solicitation, Non-disclosure. During Employment and for
eighteen (18) months after the Participant terminates Employment (the
“Restricted Period”), the Participant shall not, directly or indirectly, whether
as owner, partner, investor, consultant, agent, employee, co-venturer or
otherwise, compete with the Company or any of its Affiliates within any
geographic area in which the Company or any of its Affiliates do business or
undertake any planning for any business competitive with the Company or any of
its Affiliates in the United States, the United Kingdom or Canada. Specifically,
but without limiting the foregoing, the Participant agrees not to engage in any
manner in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Participant’s Employment
by the Company or any of its Affiliates, and further agrees not to work or
provide services, in any capacity, whether as an employee, independent
contractor or otherwise, whether with or without compensation, to any Person who
is engaged in any business that is competitive with the business of the Company
or any of its Affiliates for which the Participant has provided services, as
conducted or in planning during his or her Employment. For the purposes of this
Exhibit A, the business of the Company and its Affiliates shall be defined to
include all Products and the Participant’s undertaking shall encompass all
items, products and services that may be used in substitution for Products. The
foregoing, however, shall not prevent the Participant’s passive ownership of two
percent (2%) or less of the equity securities of any publicly traded company.

 

The Participant agrees that, during Employment, he or she will limit his or her
outside activity, whether or not competitive with the business of the Company or
any of its Affiliates, so that it does not and, could not reasonably be expected
to, give rise to a conflict of interest or otherwise unreasonably interfere with
his or her duties and obligations to the Company or any of its Affiliates.

 

The Participant agrees that, during the Restricted Period, the Participant will
not directly or indirectly (a) solicit or encourage any customer of the Company
or any of its Affiliates to terminate or diminish its relationship with them; or
(b) seek to persuade any such customer or prospective customer of the Company or
any of its Affiliates to conduct with anyone else any business or activity which
such customer or prospective customer conducts or could conduct with the Company
or any of its Affiliates; provided that these restrictions shall apply (y) only
with respect to those Persons who are or have been a customer of the Company or
any of its Affiliates at any time within the immediately preceding two year
period or whose business has been solicited on behalf of the Company or any of
its Affiliates by any of their officers, employees or agents within said two
year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if the Participant has performed work for such
Person during his or her Employment or been introduced to, or otherwise had
contact with, such Person

 

--------------------------------------------------------------------------------

 

 

 

 

as a result of his or her Employment or his or her consultancy with the Company
or any of its Affiliates or has had access to Confidential Information which
would assist in the Participant’s solicitation of such Person.

 

The Participant agrees that during the Restricted Period, the Participant will
not, and will not assist any other Person to, (a) hire or solicit for hiring any
employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(b) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish its relationship with
them. For the purposes of this Exhibit A, an “employee” of the Company or any of
its Affiliates is any person who was such at any time within the preceding
twelve (12) months.

The Participant agrees that during the Restricted Period, the Participant will
not provide information about the Company or any of its Affiliates, their
business or the industries in which they are engaged to any Person (including
without limitation, any organization), whether as an employee, an independent
contractor or otherwise, without the advance written consent of the Company,
except disclosure that is required by law.

Until forty-five (45) days after the conclusion of the Restricted Period, the
Participant shall give notice to the Company of each new business activity he or
she plans to undertake, at least ten (10) days prior to beginning any such
activity. Such notice shall state the name and address of the Person for whom
such activity is undertaken and the nature of the Participant’s business
relationship(s) and position(s) with such Person. The Participant shall provide
the Company with such other pertinent information concerning such business
activity as the Company may reasonably request in order to determine the
Participant’s continued compliance with his or her obligations under this
Exhibit A.

2.Confidentiality and Related Matters.

The Participant acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined herein); that the Participant may
have developed or had access to Confidential Information through his or her
Employment and other associations with the Company and its Affiliates. The
Participant agrees that he or she shall not disclose to any Person or use any
Confidential Information, other than as required for the proper performance of
the services or as required by applicable law after notice to the Company and a
reasonable opportunity for it to seek protection of the Confidential Information
prior to disclosure. For avoidance of doubt, “reasonable opportunity” shall be
determined under the circumstances, provided that the Participant shall make
every effort to provide notice as expeditiously as is reasonably possible to the
Company. The Participant understands and agrees that this restriction is in
addition to any restrictions to which he or she is bound as a result of his or
her prior Employment and that this restriction, as well as any earlier agreed
restrictions, shall continue to apply both during Employment and thereafter,
regardless of the reason for its termination.

All documents, records, disks and other media of every kind and description
containing Confidential Information, and all copies, (the “Documents”), whether
or not prepared by the Participant, shall be the sole and exclusive property of
the Company. The Participant shall return

 

--------------------------------------------------------------------------------

 

 

 

 

to the Company no later than the date on which his or her Employment terminates,
and at such earlier time or times as the Company may specify, all Documents as
well as all other property of the Company and its Affiliates, then in the
Participant’s possession or control.

 

During Employment and thereafter, the Participant shall not give any statement
or make any announcement, directly or indirectly, orally or in writing, publicly
or to the media (electronic, print or otherwise) about the Company or any of its
Affiliates, without the prior written consent of the Board or its expressly
authorized representative.

3.Assignment of Rights to Intellectual Property. The Participant shall promptly
and fully disclose to the Company all Intellectual Property (as defined herein).
The Participant hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Participant’s full right, title and
interest in and to all Intellectual Property. The Participant agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. All copyrightable works that the
Participant creates in the performance of his or her services hereunder shall be
considered “work made for hire” and shall, upon creation, be owned exclusively
by the Company.

4.Enforcement of Covenants. The Participant acknowledges that he or she has
carefully read and considered all the terms and conditions of the Non-Statutory
Stock Option Agreement, including the restraints imposed upon him or her
pursuant to this Exhibit A. The Participant agrees without reservation that each
of the restraints contained herein is necessary for the reasonable and proper
protection of the goodwill, Confidential Information and other legitimate
interests of the Company and its Affiliates; that each and every one of those
restraints is reasonable in respect to subject matter, length of time and
geographic area; and that these restraints, individually or in the aggregate,
will not prevent him or her from obtaining other suitable employment during the
period in which the Participant is bound by these restraints. The Participant
further agrees that he or she will never assert, or permit to be asserted on his
or her behalf, in any forum, any position contrary to the foregoing. The
Participant further acknowledges that, were he or she to breach any of the
covenants contained in this Exhibit A, the damage to the Company would be
irreparable. The Participant therefore agrees that the Company, in addition to
any other remedies available to it, shall be entitled to preliminary and
permanent injunctive relief against any breach or threatened breach by the
Participant of any of said covenants, without having to post bond. So that the
Company and its Affiliates may enjoy the full protection of these bargained-for
restrictions, the parties agree that the period of restriction in any of the
covenants in this Exhibit A shall be tolled, and shall not run, during any
period the Participant is in breach thereof. The parties further agree that, in
the event that any provision of this Exhibit A shall be determined by any court
of competent jurisdiction to be unenforceable by reason of its being extended
over too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

--------------------------------------------------------------------------------

 

 

 

 

5.Definitions. For purposes of this Exhibit A, the following definitions shall
apply.  To the extent a term is capitalized and not defined in this Exhibit A,
such term shall have the meaning as ascribed to such term in the Non-Statutory
Stock Option Agreement or the Plan, as applicable.

 

a.“Affiliate” shall mean, with respect to any specified Person at any time, any
other Person that directly or indirectly controls, or is controlled by, or is
under common control with, such specified Person at such time.

b.“Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business and any and all information,
publicly known in whole or in part or not, which, if disclosed by the Company or
any of its Affiliates would assist in competition against them. Confidential
Information includes without limitation such information relating to (i) the
development, research, testing, manufacturing, marketing and financial
activities of the Company and its Affiliates, (ii) the Products, (iii) the
costs, sources of supply, financial performance and strategic plans of the
Company and its Affiliates, (iv) the identity and special needs of the customers
of the Company and its Affiliates and (v) the people and organizations with whom
the Company and its Affiliates have business relationships and the nature and
substance of those relationships. Confidential Information also includes any
information that the Company or any of its Affiliates has received, or may
receive hereafter, belonging to customers or others with any understanding,
express or implied, that the information would not be disclosed.

c.“Intellectual Property” means inventions, discoveries, developments, methods,
processes, compositions, works, concepts and ideas (whether or not patentable or
copyrightable or constituting trade secrets) conceived, made, created, developed
or reduced to practice by the Participant (whether alone or with others, whether
or not during normal business hours or on or off the Company premises) during
the Participant’s Employment that relate to either the Products or any
prospective activity of the Company or any of its Affiliates or that make use of
Confidential Information or any of the equipment or facilities of the Company or
any of its Affiliates.

d.“Person” shall mean any natural person, corporation, limited liability
company, partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other legal entity of any
nature whatsoever.

e.“Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Participant’s
Employment.

 

 